[ex10-2img001.gif] 

Exhibit 10.2

 

Agreement # _______

 

CESCA THERAPEUTICS INC.

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of September 28, 2015, by
and between Cesca Therapeutics Inc., a Delaware corporation, having a principal
place of business at 2711 Citrus Road, Rancho Cordova, CA 95742 (the “Company”),
and Kenneth L. Harris, a an individual, residing at [Omitted] (the
“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company and Consultant is
willing to perform such services, on terms set forth more fully below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.       Term of the Contract. This Agreement will become effective on September
28, 2015 (the “Effective Date”) for the purposes outlined in Exhibit E, Project
Scope Definitions, and will continue in effect until February 28, 2017, unless
sooner terminated in accordance with Section 15.

 

2.       Services to be Provided. Consultant agrees to provide all the services
described in Exhibit C (the “Services”). Consultant will use all commercially
reasonable efforts to complete and deliver the Services pursuant to the schedule
specified in Exhibit C. Company shall have 30 business days from the date of
delivery of the Services, and certification by Consultant of completion, to
confirm that the work conforms to the specifications outlined in Exhibit C.

 

3.      Independent Contractor. It is the express intention of the parties that
Consultant is an independent contractor and not an employee, agent, joint
venturer, partner or representative of the Company. Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee. Both parties acknowledge that Consultant is not an
employee for state or federal tax purposes. Consultant will be responsible for
payment, staffing, worker's compensation coverage and related matters for any
people that Consultant may employ.

 

4.      Method of Performing Services. Consultant will determine the method,
details, and means of performing the above-described services. Consultant
further agrees that the services to be performed will be conducted in a
professional and competent manner in conformity with this Agreement and all
Company policies, including Company’s Proprietary Information and
Confidentiality Agreement and Insider Trading policy attached hereto as Exhibits
A and B respectively. In providing the services hereunder, the Consultant will
comply with all applicable laws, rules, regulations and standards of any public
authority having jurisdiction. Consultant shall report in writing or other form
designated his progress and activities to the Company’s CEO on a bi-weekly basis
beginning with the date of this contract.

 

5.      Compensation for Services. In consideration for the Services to be
performed by Consultant, Company agrees to pay Consultant the compensation
described in Exhibit D. Any additional compensation except as defined in Section
8 must be pre-approved by the Company’s CEO. Such amount shall be payable within
thirty (30) days of invoice presented by the Consultant to the Company's
financial department.

 

 
 

--------------------------------------------------------------------------------

 

 

6.      State and Federal Taxes. As Consultant is not an employee of the
Company, Consultant is responsible for paying all required state and federal
taxes. In particular, the Company will not withhold FICA, make state or federal
unemployment insurance contributions, withhold state or federal income taxes,
make disability insurance contributions or obtain workers’ compensation
insurance on behalf of Consultant.

 

7.      No Privileges for Consultant. As Consultant is not an employee of the
Company, Consultant understands and agrees that he shall not be entitled to any
of the rights and privileges of the Company’s employees, including, but not
limited to retirement benefits, medical insurance coverage, life insurance
coverage, disability insurance coverage, severance pay benefits, paid vacation
and sick pay or overtime pay.

 

8.      Payment of Expenses. Company shall reimburse Consultant for all
telephone, printing and documentation, pre-approved travel, pre-approved
entertainment and pre-approved secretarial services related to the Services.
Consultant shall be responsible for all other costs and expenses incident to the
performance of Services for Company, including but not limited to, all costs of
computer equipment used by Consultant, all fees, fines, licenses or taxes
required of or imposed against Consultant. If the Company chooses to pay for any
other expenses, at its option, it must be pre-approved in writing by the
Company’s CEO. The Consultant shall submit receipts and required reports for
reimbursement.

 

9.      Time Devoted to Company. Consultant agrees to devote a reasonable amount
of time necessary to perform the Services under this Agreement. Consultant
certifies that Consultant has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, or that would preclude
Consultant from complying with the provisions hereof. Consultant is allowed to
assume duties with other companies so long as confidentiality of the Company is
protected.

 

10.      Hours During Which Services May Be Performed. Unless otherwise stated
herein, Consultant may perform the Services under this Agreement at any suitable
time and location that Consultant sees fit, subject to reasonable request by the
Company to attend meetings.

 

11.      Assignment of Consultant's Duties. Neither this Agreement nor any
duties or obligations under this Agreement may be assigned or transferred by
Consultant without the prior written consent of Company.

 

12.      Restrictions on Insider Trading. Consultant acknowledges that it is
aware, and that it will advise its agents and affiliates who are informed as to
the matters that are the subject of this Agreement, that the United States
securities laws prohibit any person who has material, non-public information
concerning the Company from purchasing or selling securities of the Company or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. Consultant agrees that he will not, and he will cause each
of the aforementioned persons to not violate any provisions of this paragraph or
the United States securities laws or the analogous laws of any state or foreign
government, and it shall execute the certification and comply with the Company’s
Insider Trading Policy, attached hereto as Exhibit B, until such time as this
Agreement has terminated and Consultant has ceased having access to any
confidential information.

 

 
2 

--------------------------------------------------------------------------------

 

 

13.       Confidentiality and Non-Disclosure. Consultant agrees to execute the
form of Proprietary Information and Confidentiality Agreement attached hereto as
Exhibit A.

 

14.       Expiration of Agreement. Unless otherwise terminated or extended as
provided herein, this Agreement shall automatically terminate on February 28,
2017.

 

15.        Termination. Notwithstanding any other term contained herein, this
Agreement shall be terminated immediately upon a breach by Consultant of any of
the terms in this Agreement.

 

15.1         Termination on the Occurrence of Stated Events. This Agreement
shall terminate automatically on the occurrence of any of the following events:

 

 

(i)

Bankruptcy or insolvency of either party;

 

 

(ii)

Sale of the business or a business reorganization of the Company where the
Company is not the surviving entity; or

 

 

(iii)

Death of Consultant or dissolution of the Company.

 

15.2         Termination Without Cause. Notwithstanding anything to the contrary
in this Agreement, after the first ninety (90) days following the Effective
Date, either party may terminate this Agreement at any time upon thirty (30)
days written notice to the other party for any reason, without cause.

 

16.       Notices. All notices or other communications required or permitted
hereunder shall be in writing (except as otherwise provided herein) and shall be
deemed duly given when received by delivery in person, by facsimile or by an
overnight courier service or three (3) days after deposit in the U.S. Mail,
certified with postage prepaid, addressed as follows:

 

If to the Company: 

Cesca Therapeutics Inc.

 

2711 Citrus Road

Rancho Cordova, CA 95742

Facsimile: (916) 858-5197

Attn: CEO

 

 

 

 

 

 

If to the Consultant:

[Omitted]

 

or to such other addresses as a party may designate by five (5) days’ prior
written notice to the other party.

 

 
3 

--------------------------------------------------------------------------------

 

 

17.       Entire Agreement; Modification. This Agreement supersedes any and all
agreements, either oral or written, between the parties hereto with respect to
the rendering of services by Consultant for Company and contains all of the
covenants and agreements between the parties with respect to the rendering of
such services in any manner whatsoever. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding.
Any modification, amendment or waiver of this Agreement will be effective only
if it is in writing signed by the party to be charged.     

 

18.       Severability. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.

 

19.       Arbitration. Disputes arising under this Agreement shall be settled by
one arbitrator pursuant to the rules of the American Arbitration Association
(the "AAA") for Commercial Arbitration (the "Rules"). Such arbitration shall be
held in Sacramento County, California, or at such other location as mutually
agreed to by the parties to the dispute. Any award of the arbitrator shall be
accompanied by a written opinion giving the reasons for the award. The
determination of the arbitrator pursuant to this Section 19 shall be final and
binding on the parties and may be entered for enforcement before any court of
competent jurisdiction.

 

20.       Attorneys' Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance hereof or otherwise upon the
breach or default of another party to this Agreement, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any person in relation thereto, the
prevailing party shall be entitled to reasonable attorneys' fees, costs and
other expenses, in addition to any other relief to which such party may be
entitled. Any award of damages following judicial remedy or arbitration as a
result of the breach of this Agreement or any of its provisions shall include an
award of prejudgment interest from the date of the breach at the maximum amount
of interest allowed by law.

 

21.       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.

 

22.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which, shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. For the purpose of
proving the authenticity of this Agreement, facsimile signature shall be treated
the same as original signatures.

 

23.       Waiver. The waiver of any term or condition contained in this
Agreement by any party to this Agreement shall not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.

 

 
4 

--------------------------------------------------------------------------------

 

 

[THIS SPACE WAS INTENTIONALLY LEFT BLANK.]

 

 

 

 

 

 

 

 

 

 

 
5 

--------------------------------------------------------------------------------

 

 

WITNESS WHEREOF, the parties have caused this Agreement to be executed by their
duly authorized agents as of the day and year first above written.

 

 

COMPANY

 

Cesca Therapeutics Inc.,

a Delaware corporation

 

 

 

/s/ Robin C. Stracey

Robin C. Stracey, CEO

 

9/28/15

Date

 

 

CONSULTANT

 

 

 

/s/ Kenneth Harris

Kenneth L. Harris

 

 

 

9/28/15

Date

 

 

 

 
6 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PROPRIETARY INFORMATION AND CONFIDENTIALITY AGREEMENT

 

Kenneth L. Harris, an individual with principal address at [Omitted]
(“Consultant”) is retained by Cesca Therapeutics Inc., with principal address at
2711 Citrus Road Rancho Cordova, CA 95742 (“Company”) to provide services to the
Company in accordance with that certain Consulting Agreement by and between the
Consultant and the Company dated as of even date herewith (the “Engagement”).
During the Engagement, Consultant may learn, or be exposed to, information which
the Company maintains as confidential information, kept secret from its
competitors and not disclosed to the public. Consultant enters into this
Proprietary Information and Confidentiality Agreement (the “Confidentiality
Agreement”) in consideration of the Engagement by the Company. Consultant
represents that he/she has not, and agrees that he/she will not, enter into any
other agreement, oral or written, which is in conflict or inconsistent with the
terms of this Confidentiality Agreement. All capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Consulting
Agreement.

 

All work performed incident to the Engagement, and documentation, materials and
processes developed during the Engagement, are deemed "work made for hire" for
purposes of the United States Copyright law, 17 USC Section 101 et seq., and all
such product shall be the sole property of Company. In consideration of the
above premise and the covenants contained herein, Consultant agrees as follows:

 

1. DEFINITIONS AND TERM

 

1.1     Proprietary Information. The term "Confidential and Proprietary
Information" relates to the following classes of information related to the
Company’s business:

 

1.1.1.     Trade secrets and other information which is owned by the Company,
which includes, but is not limited to, processes, process parameters, methods or
practice of operations or manufacturing, technical plans, schematics, drawings,
formulas and related documentation, customer lists, distribution lists,
financial information, customer needs, market analysis, and another compilations
of information which relate to the Company’s business, which has not been
released by the Company as general public information, and from which economic
or competitive advantage is sought by the Company in maintaining the
non-disclosure of such information.

 

1.1.2     The Company relations with its employees, including without limitation
salaries, job classifications and skill levels.

 

1.1.3.     Financial sales and marketing data compiled by or on behalf of the
Company, as well as all financial, sales, marketing and business plans or
strategies, customer lists and nonpublic pricing.

 

1.1.4.     Any and all other information designated by the Company as
Confidential and Proprietary Information verbally or in writing, which the
Company maintains secret through limited access and non-distribution or would be
reasonably deemed confidential under the circumstances.

 

 
7 

--------------------------------------------------------------------------------

 

 

1.2     Term and Termination. This Confidentiality Agreement will commence on
the date first written on the signature page to this Confidentiality Agreement
and shall terminate upon the termination of the Engagement. Upon termination of
this Confidentiality Agreement, Sections 2, 3, 4 and 5.1 shall survive
indefinitely. Upon termination of this Confidentiality Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property or Confidential and Proprietary Information that Consultant
may have in Consultant’s possession or control.     

 

2. DISCLOSURE OF CONFIDENTIAL INFORMATION

 

2.1     Acknowledgment of Confidential Disclosure. Consultant acknowledges that
during the term of Engagement with the Company. Consultant will have access to
and become acquainted with the Company's non-public Confidential and Proprietary
Information

 

2.2     No Use or Disclosure. Consultant agrees not to use or disclose, directly
or indirectly, any of the Company's Confidential and Proprietary Information at
any time or in any manner, except as required in the course of Engagement with
the Company pursuant to procedures which will insure maintenance of the secrecy
of that information. Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of Confidential and
Proprietary Information including, but not limited to, having each employee of
Consultant, if any, with access to any Confidential and Proprietary Information,
execute a nondisclosure agreement containing provisions in the Company's favor
identical to Sections 2, 3 and 4 of this Confidentiality Agreement. Confidential
and Proprietary Information does not include information which (i) is known to
Consultant at the time of disclosure to Consultant by the Company as evidenced
by written records of Consultant, (ii) has become publicly known and made
generally available through no wrongful act of Consultant, or (iii) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure. Without the Company's prior written approval, Consultant will
not directly or indirectly disclose to anyone the contents of this
Confidentiality Agreement. Consultant’s obligations under this paragraph are
continuing and shall survive termination of Consultant's Engagement with the
Company.

 

2.3.     Restrictions on Documents and Products. All documents and products
relating to the Company's business, whether prepared by Consultant or otherwise
coming into Consultant's possession, are the exclusive property of the Company,
and must not be removed from the Company's premises except as required in the
course of Engagement with the Company pursuant to applicable procedures. All
such documents and products must be returned to the Company prior to the time
Engagement is terminated with the Company.

 

2.4     No Disclosure or Use of Other's Secrets. Consultant agrees not to
disclose to the Company or use on the Company's behalf any confidential
information or trade secrets obtained from other companies or persons, and
further promises not to bring confidential information or trade secrets of
others onto the Company’s premises. Consultant will indemnify the Company and
hold it harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party's rights
resulting in whole or in part from the Company's use of the work product of
Consultant under this Confidentiality Agreement.

 

 
8 

--------------------------------------------------------------------------------

 

 

2.5     Third Party Information. Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Confidentiality Agreement and thereafter, a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Engagement for the Company consistent
with the Company's agreement with such third party.

 

3. RESTRICTIONS ON CONSULTANT

 

3.1     Reserved.

 

3.2     No Hiring of Other Employees. While Engaged by the Company and for six
months after that Engagement ends, Consultant agrees not to employ or attempt to
employ, in competition with the Company, any of the Company's other employees;
provided, however, that the foregoing shall not in any manner limit or otherwise
restrict the Consultant's obligations not to use or disclose any Confidential or
Proprietary Information in connection with such attempts, whether direct or
indirect.

 

3.3     No Solicitation of Customers. While Engaged by the Company and for
twelve months after that Engagement ends, Consultant agrees not to divert or
attempt to divert (by solicitation or other means), whether direct or indirect,
the Company’s customers existing at the time Engagement ends; provided, however,
that the foregoing shall not in any manner limit or otherwise restrict the
Consultant's obligations not to use or disclose any Confidential or Proprietary
Information in connection with such attempts, whether direct or indirect.

 

4. OWNERSHIP OF INTELLECTUAL PROPERTY AND INVENTIONS

 

4.1     Assignment of Inventions. All copyrightable material, notes, records,
drawings, designs, inventions, discoveries, improvements, processes, trade
secrets and other ideas which Consultant develops, in whole or in part
(“Inventions”) specific to the work product of the consultation, will be the
sole and exclusive property of the Company, and Consultant hereby assigns such
Inventions to the Company and Consultant agrees to take all steps necessary to
assist the Company with applications, registrations, and other proper
documentation to secure the assignment and protection of those rights. The
Company recognizes that the Consultant derives his livelihood from being a
specialist in biotechnology and specifically in cellular medicine,
cardiovascular sciences, and orthobiologics. Therefore, it is agreed that this
Consulting Agreement shall not impede his work for himself or for third parties
in these fields.

 

4.2     Disclosure of Inventions. Consultant agrees to make prompt and full
disclosure to the Company of all Inventions made by Consultant specific to work
product related to the consulting services during the term of Engagement,
whether made solely or jointly with others.

 

 
9 

--------------------------------------------------------------------------------

 

 

4.3     Maintenance of Records. Consultant agrees to keep and maintain adequate
and current written records of all Inventions and other business information
made by Consultant in the form of notes, sketches, drawings and other notations
which may be specified by the Company. These records specifically and limited to
the work product derived from the services provided to the Company are the sole
and exclusive property of the Company.

 

4.4     Inventions or Information Retained as Consultant Property. Consultant
has attached as Schedule 1 to this Confidentiality Agreement a list of an
inventions, discoveries, or other business information which belonged to the
Consultant prior to Engagement with the Company (“Prior Inventions”), and which
relate to the business of the Company, or its actual or demonstrably anticipated
research or development, the ownership of which is not assigned to the Company
hereunder. Consultant represents that there are no other inventions, ideas or
discoveries, or other business information related and limited to the Services
in Exhibit C or Scope of Work in Exhibit E retained by Consultant, except as
disclosed.

 

4.5     Incorporation of Consultant's Inventions or Information. If during the
course of Engagement with the Company, Consultant incorporates into the
Company’s products or information, Prior Inventions owned by the Consultant or
in which the Consultant has an interest, then Consultant hereby grants to the
Company a non-exclusive, royalty free, irrevocable, perpetual, world-wide
license to make, have made, modify, use and see such Prior Invention or
information as part of, or in connection with, the Company's products,
processes, technology, devices, or information.

 

4.6     Intellectual Property Rights in Works of Authorship. Consultant
acknowledges and agrees that any intellectual property rights which qualify as
works of authorship belong to the Company and are "works made for hire" within
the definition of section 101 of the United States Copyright Act, Title 7,
United States Code. Consultant represents and warranties that no patent
applications relating to Inventions or Prior Inventions are pending under its
name, except as disclosed on Schedule 1 and no Inventions or designs provided to
the Company have been used by prior customers of Consultant or patented by such
customers.

 

4.7     Assistance. Consultant agrees to assist Company, or its designee, at the
Company's expense, in every proper way to secure the Company's rights in the
Inventions related to the Services and Scope of Work and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns and
nominees the sole and exclusive right, title and interest in and to such
Inventions related to the Services and Scope of Work, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Consultant further agrees that Consultant's obligation to execute or
cause to be executed, when it is in Consultant's power to do so, any such
instrument or papers shall continue after the termination of this
Confidentiality Agreement.

 

 
10 

--------------------------------------------------------------------------------

 

 

4.8     Power of Attorney. Consultant agrees that if the Company is unable
because of Consultant's unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant's signature to apply
for or to pursue any application for any United States or foreign patents or
mask work or copyright registrations covering the Inventions assigned to the
Company above, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant's agent and
attorney in fact, to act for and in Consultant's behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations thereon with the same legal force and effect as if executed by
Consultant.

 

4.9     Indemnification. Consultant will defend and indemnify Company and its
officers, directors, employees and agents against a claim that any materials,
design, processes, source code, reagents, formula, intellectual property,
documentation, or related information (“Materials”) produced or prepared by
Consultant, or furnished and used within the scope of this Confidentiality
Agreement infringes a United States copyright, trademark, patent or
misappropriates any trade secret, provided that: (i) Company notifies Consultant
in writing within 30 days of the claim; (ii) Consultant has sole control of the
defense and all related settlement negotiations; and (iii) Company provides
Consultant with the assistance, information, and authority necessary to perform
the foregoing If the Materials are held or is believed by Consultant to infringe
any third party rights, Consultant will have the option, at its expense, to: (1)
modify the Materials to be non-infringing; or (2) obtain for Company a license
to continue using such Materials.

 

5. GENERAL PROVISIONS

 

5.1     Governing Law. This Confidentiality Agreement, made in Rancho Cordova,
California, shall be governed by, and construed in accordance with, the Laws of
the State of California, notwithstanding conflicts of law principles, and shall
be deemed to have been executed in Sacramento, California. Any legal action or
proceeding relating to this Agreement shall be instituted in a state or federal
court in Sacramento County, California. The parties agree to submit to the
jurisdiction of, and agree that venue is proper in, these courts in any such
legal action or proceeding

 

5.2    Arbitration. Disputes arising under this Agreement shall be settled by
one arbitrator pursuant to the rules of the American Arbitration Association
(the "AAA") for Commercial Arbitration (the "Rules"). Such arbitration shall be
held in Sacramento County, California, or at such other location as mutually
agreed to by the parties to the dispute. Any award of the arbitrator shall be
accompanied by a written opinion giving the reasons for the award. The
determination of the arbitrator pursuant to this Section 19 shall be final and
binding on the parties and may be entered for enforcement before any court of
competent jurisdiction.

 

5.3     Notification of New Employer. The Company shall have the right to notify
any future employers of Consultant of Consultant's rights and obligations under
this Confidentiality Agreement.

 

 
11 

--------------------------------------------------------------------------------

 

 

5.4     Entire Agreement. This Confidentiality Agreement sets forth the entire
agreement and understanding between the Company and Consultant relating to the
subject matter herein and merges any prior discussions and agreements with
respect to such matter. No modification or amendment to this Confidentiality
Agreement or any waiver of any right under this Confidentiality Agreement will
be effective unless in writing and signed by both parties hereto. Any changes in
Consultant’s duties, salary or compensation or status of Engagement will not
affect the validity or scope of this Confidentiality Agreement.

 

5.5     Severability. If one or more of the provisions in this Confidentiality
Agreement are deemed void or unenforceable, the remaining provisions will
continue in full force and effect.

 

5.6     Successors and Assigns. This Confidentiality Agreement will be binding
upon any of my heirs, executors, administrators, and other legal
representatives, and will be for the benefit of the Company, its successors and
its assigns.

 

5.7     No Grant of Rights. Nothing in this Confidentiality Agreement shall be
construed as granting to Consultant any right or license to use Confidential and
Proprietary Information, other than as required in the performance of his
Engagement duties on behalf of the Company.

 

5.8     Equitable Relief. Consultant agrees that it would be impossible or
inadequate to measure and calculate the Company's damages from any breach of the
covenants set forth in this Confidentiality Agreement. Accordingly, Consultant
agrees that if Consultant breaches its obligations under this Confidentiality
Agreement, the Company will have available, in addition to any other right or
remedy available, the right to obtain from any court of competent jurisdiction
an injunction restraining such breach or threatened breach and specific
performance of any such provision. Consultant further agrees that no bond or
other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

 

5.9     Attorneys Fees. If the services of an attorney are required by any party
to secure the performance of any act required hereunder, or otherwise upon the
breach of any term or condition herein, or if any judicial remedy is necessary
to enforce the terms hereof, the party seeking and receiving such relief shall
be entitled to an award of it costs, including attorneys fees, in addition to
any other relief to which that party may be entitled.

 

5.10   No Assignment. Neither this Agreement nor any right hereunder nor
interest herein may be assigned or transferred by Consultant without the express
written consent of the Company.

 

[THIS SPACE WAS INTENTIONALLY LEFT BLANK.]

 

 

 

 

 

 
12 

--------------------------------------------------------------------------------

 

 

COMPANY

 

Cesca Therapeutics Inc.,

a Delaware corporation

 

 

 

/s/ Robin C. Stracey

Robin C. Stracey

CEO

 

9/28/15

Date

 

 

 

CONSULTANT

 

/s/ Kenneth L. Harris

Kenneth L. Harris

 

 

9/28/15

Date

 

 
13 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

DISCLOSURE OF ALL PRIOR INVENTIONS AND IDEAS RETAINED BY CONSULTANT, AND RELATED
TO EMPLOYER'S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH, AND THE
DATE SUCH INVENTION WAS CONCEIVED

 

Description 

Date Conceived

 

Development of an electronic digital assistant medical records system for
patients

2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
14 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

POLICY STATEMENT ON INSIDER TRADING

OF CESCA THERAPEUTICS INC.

 

To the Officers, Directors, and other designated Employees of:

 

Cesca Therapeutics Inc.

2711 Citrus Rd.

Rancho Cordova, California 95742

 

Attached to this letter is a copy of Cesca Therapeutics’ (the "Company's")
Policy Statement on Insider Trading and a certificate of compliance with the
Company’s Policy Statement on Insider Trading to be signed and returned by you.
Before you review these materials, I would like to address some developments
regarding insider trading laws that require us to strengthen our insider trading
policy and to be even more vigilant in our compliance efforts.

 

In recent years, the United States Congress has enacted legislation that vastly
increases the penalties, and the persons potentially subject to these penalties,
for insider trading or tipping information to others. The legislation
accomplished the following:

 

1.

For Individuals who trade on inside information (or tip information to others):

 

 

●

A civil penalty of up to three times the profit gained or loss avoided;

 

●

A criminal fine (no matter how small the profit) of up to $5 million; and

 

●

A jail term of up to twenty years.

 

2.     For the Company (as well as possibly any "controlling persons") that
fails to take appropriate steps to prevent illegal trading:

 

 

●

A civil penalty of the greater of $1 million or three times the profit gained or
loss avoided as a result of the employee's violation; and

 

●

A criminal penalty of up to $25 million. These criminal penalties are in
addition to civil penalties.

 

Express statutory accountability for insider trading violations by employees has
been created for so-called “controlling persons,” a term which includes
corporations, directors, officers, supervisors and the relatives of such
individuals.

 

In addition, the Securities and Exchange Commission has been given substantial
additional enforcement powers, including the authority to obtain administrative
money penalties and civil injunctions and to bar securities law violators from
serving as directors or officers of public companies.

 

In view of the seriousness of insider trading violations, I am asking you to
carefully review the attached policy statement and to execute and return to me
the attached certificate of compliance. You should also understand that you are
responsible for advising employees under your supervision of the rules governing
their conduct with respect to undisclosed material information.

 

 
15 

--------------------------------------------------------------------------------

 

 

This Policy Statement governs the activities of the Company and its
subsidiaries. If you have any questions about this policy or insider trading
laws generally or about the timing of any transaction in the Company's
securities, I urge you to consult with me.

 

 

Sincerely,

 

Chief Executive Officer

Cesca Therapeutics Inc.

 

 
16 

--------------------------------------------------------------------------------

 

 

STATEMENT OF POLICY ON INSIDER TRADING

 

The Need for a Policy Statement

 

The purchase or sale of securities while possessing material nonpublic
(“insider”) information or the selective disclosure of such information to
others who may trade is prohibited by United States federal and state laws. As
an essential part of your work, many of you have access to material nonpublic
information about Cesca Therapeutics Inc. (the "Company") or about the Company’s
business (including information about other companies with which the Company
does or may do business).

 

The Company has adopted this Policy Statement to avoid even the appearance of
improper conduct on the part of any Company employee (not just so-called
insiders). All Company employees have worked hard over the years to establish a
reputation for integrity and ethical conduct. This Policy Statement is designed
to further the reputation of the Company and each employee for integrity and
good corporate citizenship.

 

Policy

 

No director, officer, employee, or relative of such person who has material
nonpublic information relating to the Company, may buy or sell securities of the
Company, directly or indirectly, or engage in any other action to take personal
advantage of that information, or pass on such information to others. This
policy also applies to information relating to any other company, including
customers or suppliers, obtained in the course of employment.

 

Transactions that may be necessary or justifiable for independent reasons (such
as the need to raise money for an emergency expenditure) are no exception. Even
the appearance of an improper transaction must be avoided to preserve the
Company's reputation for adhering to the highest standards of conduct.

 

Liability of Supervisory Persons

 

The Company, as well as a director, officer, or other Company manager, is
subject to liability under the federal securities laws if the Company or such
person knew or recklessly disregarded the fact that a person directly or
indirectly under the Company’s or such person’s control was likely to engage in
insider trading and failed to take appropriate steps to prevent such an act
before it occurred. The penalties for such inaction can be significant.

 

If material nonpublic information is inadvertently disclosed, no matter what the
circumstances, by any Company director, officer, employee, or their relatives,
the person making or discovering that disclosure should immediately report the
facts to the Chief Executive Officer of the Company or the Audit Committee of
the Board of Directors.

 

Definition of Material Nonpublic Information

 

“Material” information is any information that a reasonable investor would
likely consider important in a decision to buy, hold, or sell stock. In short,
any information which could reasonably affect the price of the stock.

 

 
17 

--------------------------------------------------------------------------------

 

 

“Nonpublic” information is any information which has not been disclosed
generally to the marketplace. Information about the Company that is not yet in
general circulation should be considered nonpublic. Similarly, information
received about another company in circumstances indicating that it is not yet in
general circulation should be considered nonpublic. All information that you
learn about the Company or its business plans in connection with your employment
is potentially “insider” information until publicly disclosed or made available
by the Company. You should treat all such information as confidential and
proprietary to the Company. You may not disclose it to others, such as family,
relatives, business or social acquaintances, who do not need to know it for
legitimate business reasons. If this nonpublic information is also “material”
you are required by law and this Company policy to refrain from trading and from
passing the information on to others who may trade.

 

Common examples of information that will frequently be regarded as material,
assuming the same has not been publicly disclosed by the Company, are
projections of future earnings or losses, or financial liquidity problems; major
marketing changes; news of a pending or proposed joint venture, merger,
acquisition or tender offer; news of a significant sale of assets or the
disposition of a subsidiary; changes in dividend policies or the declaration of
a stock split or the offering of additional securities; changes in management;
major personnel changes; significant new products or discoveries; significant
litigation or government investigations; or the gain or loss of a substantial
customer or supplier.

 

Remember, if your securities transactions become the subject of scrutiny, they
will be viewed after-the-fact with the benefit of hindsight. As a result, before
engaging in any transaction you should carefully consider how regulators and
others might view your transaction in hindsight.

 

Transactions by Family Members

 

The very same restrictions apply to your family members and others living in
your household. Employees are expected to be responsible for the compliance of
their immediate family and personal households.

 

Tipping Information to Others

 

Whether the information is proprietary information about the Company or
information that could have an impact on the price of the Company’s securities,
you must not pass the information on to others, including family members and
others living in your household or friends and casual acquaintances. Employees
are expected to be responsible for the compliance of their immediate family and
others living in the households. The above penalties apply whether or not you
derive any benefit from another’s actions.

 

Accordingly, employees should not respond to inquiries from outsiders and should
refer all such inquiries to the corporate officer designated in writing to
respond to such inquiries.

 

Timing

 

It would be improper for an employee to enter a trade immediately after the
Company has made a public announcement of material information, including
earnings releases. Because the Company's shareholders and the investing public
should be afforded the time to receive the information and act upon it, as a
general rule, you should not engage in any transactions until at least one full
business day after material information has been released.

 

 
18 

--------------------------------------------------------------------------------

 

 

Trading During Window Periods

 

Investment by Company employees in the Company's securities is encouraged. The
most appropriate periods in which to buy or sell Company stock is the period
beginning on the third business day following the filing of the Company's
financial results, and that the window would close two business days prior to
the end of the then current quarter (so-called "window period").  In general,
this is the period when there should be the least amount of inside information
about the Company that is unavailable to the investing public. It is permissible
to trade at other times. However, you may not buy or sell the Company's
securities even during window periods if you are in possession of material
nonpublic information.

 

Company Assistance

 

Any person who has any questions about specific transactions may obtain
additional guidance from Weintraub Tobin, counsel for the Company. Remember,
however, the ultimate responsibility for adhering to the Policy Statement and
avoiding improper transactions rests with you. It is imperative that you use
your best judgment.

 

Pre-Clearance of Trades by Directors, Officers, and Certain Other Personnel

 

To provide assistance in preventing inadvertent violations to insure compliance
with timely reporting, and to avoid even the appearance of an improper
transaction (which could result, for example, where an officer engages in a
trade while unaware of a pending major development), the procedure set forth
below must be followed by the directors, officers, all persons reporting
directly to the officers, and by other employees who may have access to material
nonpublic information.

 

All transactions in securities of the Company (acquisitions, dispositions,
transfers, etc.) by any member of the above-mentioned groups must be pre-cleared
by the Company Chief Executive Officer. 

 

If you contemplate a transaction, you should contact the Company’s Chief
Financial Officer or David Adams, General Counsel in advance. This requirement
does not apply to stock option exercises or other periodic or regular savings
plan or deferred compensation plan purchases. However, it would cover market
sales of option stock following the exercise of the options ("cashless exercise"
or "same day sales").

 

The reasons for this requirement are several. In addition to better prevent
trading on material non-public information, pre-clearance of all trades by
reporting individuals (i.e. directors, executive officers, and 10% beneficial
owners) will help to assure timely filing by such individuals of Form 4's under
Section 16(a) of the Securities Exchange Act of 1934 ("Exchange Act"). Under
Section 16(b), a Form 4 must be filed before the end of the second business day
following the day on which the transaction was executed, for each non-exempt
acquisition or disposition of the Company's equity securities by a reporting
person. Because of the relatively short filing period, failure to timely file
can occur and then the delinquent filing must be reported by the Company (naming
the individual) in its annual report and proxy statement filed with the
Securities and Exchange Commission.

 

Pre-clearance of all trades will also better enable the Company's officers,
directors, and 10% stockholders to avoid violations of the short-swing profit
provisions of Section 16(b) of the Exchange Act. Under this rule, insiders can
be required to disgorge any profits realized from the purchase and sale (or sale
and purchase) of any non-exempt equity security of the Company within a six
month period. Section 16(b) imposes strict liability; there is no requirement of
intent to violate the section, nor are unintentional or inadvertent violations
excused. Further, violation of Section 16(b) does not depend on the use or
possession of inside information. Advising counsel in advance of any proposed
transaction in the Company's equity securities will allow for a review of
previously filed Form 4's so as to avoid any potential Section 16(b) liability.

 

 
19 

--------------------------------------------------------------------------------

 

 

If you believe that you may be in possession of material nonpublic information,
do not disclose that information without first discussing the same with the
Company's Chief Executive Officer.

 

10b5- 1 Plans

 

The Company recognizes the potential need of employees and allows employees to
enter into 10b5-1 plan arrangements with brokerage and investment firms to
facilitate the trading of Company securities. These arrangements should be
pre-cleared by the Company’s Chief Financial Officer and David Adams, General
Counsel prior to execution to insure full compliance with Rule 10b5-1.

 

Certification

 

Employees will be required to certify their understanding of and intent to
comply with this Policy Statement. Officers and directors and other key
employees may be required to certify compliance on an annual basis.

 

 
20 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SERVICES

 

Clinical Program Support

 

During the term of this Agreement, Consultant will provide support and advisory
services relating to the Company’s clinical programs both in India and in the
United States as determined and requested by the Company from time to time. This
may include periodic interaction with consultants and third parties engaged with
the Company, such as members of the Company’s Medical and Scientific Advisory
Board, principal investigators, clinical site representatives and reimbursement
and regulatory authorities. Consultant will provide the Services to the Company
for a minimum of four (4) hours per week up to a maximum of sixteen (16) hours
per week. However, if the Company requests, and the Consultant approves such
weekly time extension, additional hours may be approved.

 

 
21 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMPENSATON

 

The Company will pay Consultant $1,000 per month for four (4) hours of Services
per week and will pay Consultant $250 for each additional hour of Services
performed in any given week up to sixteen (16) hours per week, unless otherwise
agreed to by Consultant and Company.

 

In addition, Consultant will be granted a nonqualified stock option to purchase
270,000 shares of the Company’s Common Stock at a price per share equal to the
fair market value per share of the Common Stock on the date of grant, as
determined by the Company’s Board of Directors. 15,000 of the shares subject to
the option shall vest each month on the same day of the month as the effective
date of this Agreement, subject to Consultant continuing to be a service
provider through each such date. This option grant shall be subject to the terms
and conditions of the Company’s 2006 Equity Incentive Plan, as amended and stock
option agreement.

 

The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy. Any requirements for international travel shall
be pre-paid by the Company for business class airfare on an acceptable carrier
recommended by the Consultant. Additionally, any travel time shall be billed
hourly including flight times and overnight stays up to a maximum of 16 hours in
any given 24 hour period.

 

By the 25th of each month, Consultant shall submit to the Company a written
invoice for Services and expenses, and such statement shall be subject to the
approval of the contact person listed herein or other designated agent of the
Company. Payment terms are Net 15 days.

 

 
22 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

PROJECT SCOPE DEFINITION

 

Overview:

 

Transitional support services per Exhibit C.

 

Assumptions:

 

See Exhibit C.

 

 

23